PER CURIAM
Appellant in this mental commitment case appeals a judgment committing him to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. The trial court found that appellant suffers from a mental disorder and is dangerous to himself. The state concedes that the record does not contain clear and convincing evidence that appellant is dangerous to himself. A discussion of the facts would be of no benefit to the bench, the bar, or the public. On de novo review, we find the state’s concession to be well-founded and therefore accept it.
Reversed.